DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2020 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, and particularly Figure 5, is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "112" and "114" have both been used to designate the mounting rails. Looking at every other Figure in conjunction with the specification it appears that element 112 in Figure 5 should instead be element 114 as what appears to be shown therein correspond to the mounting rail 114 and not to the support rail 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “at least two coil support members” in claim 1, line 7, interpreted as --at least two members for coil support--.
b) “at least one connection member” in claim 1, line 8, interpreted as --at least one member for connection--.
c) “a first coil support member” in claim 9, line 5, interpreted as --a first member for coil support--.
d) “a second coil support member” in claim 9, line 7, interpreted as --a second member for coil support--.
e) “a connection member” in claim 9, line 9, interpreted as --a member for connection--.
f) “a protruding connector for joining said first coil support member to a void of the first cross rail” in claims 17-18, lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) per Paragraph 0013, the “at least two coil support members” in claim 1 include: a fastener of a shape complimentary to the shape of the coil header of the heat exchanger such as a curved or angular support or hook.
b) per Paragraph 0028, the “at least one connection member” in claim 1, include: a connector which as shown in the Figures, include a wall of a complimentary shape to the shape of an open channel of the support rail into which the connector is inserted.
c) per Paragraph 0013, the “first coil support member” in claim 9, include: a fastener of a shape complimentary to the shape of the coil header of the heat exchanger such as a curved or angular support or hook.
d) per Paragraph 0013, the “second coil support member” in claim 9, include: a fastener of a shape complimentary to the shape of the coil header of the heat exchanger such as a curved or angular support or hook.
e) per Paragraph 0028, the “connection member” in claim 9, include: a connector which as shown in the Figures, include a wall of a complimentary shape to the shape of an open channel of the support rail into which the connector is inserted.
f) per Paragraphs 0014 and 0030, the “protruding connector” in claims 17-18, include: a protrusion.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1-18 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “and second mounting rail side” in line 5 should read --and a second mounting rail side-- for clarity and proper English syntax. Additionally, the recitation of “a heat exchanger” in line 13 should read --the heat exchanger-- since even though “a heat exchanger” recited in line 2 is not positively recited it provides sufficient antecedent basis for the latter recitation in line 13.
Regarding Claim 5, the recitations of “the support rail” and “the coil header” should read --the at least one support rail-- and --the at least one coil header--, respectively, for clarity and consistency.
Regarding Claim 6, the recitation of “the support rail” should read --the at least one support rail-- for clarity and consistency.
Regarding Claim 9, the recitation of “and second mounting rail side” in line 3 should read --and a second mounting rail side-- for clarity and proper English syntax. Additionally, the recitations of “of the mounting rail” in lines 6 and 8 should read --of the mounting rails-- or alternatively --of the at least two mounting rails-- or alternatively deleted altogether, for clarity.
Regarding Claim 12, the recitation of “the support rail” should read --the at least one support rail-- for clarity and consistency. Additionally, the recitation of “constructed in a non-heat conductive material” should read --constructed of a non-heat conductive material-- for proper English syntax.
Regarding Claim 13, the recitation of “the support rail” should read --the at least one support rail-- for clarity and consistency.
Regarding Claims 16-18, the preamble of these claims is inconsistent with the preamble of base claim 9. For examination purposes the preamble of claims 16-18 is interpreted as --The frame of claim 15--, --The frame of claim 16--, and --The frame of claim 16--, respectively, for clarity and consistency.
Claims 2-18 are also objected to based on their respective dependency from claims 1, 9 and/or 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitations of “a proximate end” and “a distal end” in lines 5 and 6, respectively, render indefinite the metes and bounds sough for protection of the claim because it is unclear relative to what element in the claim are the recited ends “proximate” and “distal” from. For examination purposes the recitations are interpreted as --a first longitudinal end-- and --a second longitudinal end distal from the first longitudinal end-- respectively. Additionally, the recitation of “at least two coil support members” in the last line appears to be a double inclusion of the same element recited in line 7 thus rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation is interpreted as --the at least two coil support members--. Additionally, the recitation of “at least two cross members” in the last line appears to be a double inclusion of “at least two cross rails” recited in line 11. In other words, and as best understood per Applicant disclosure it appears that the at least two cross rails in line 11 and the at least two cross members in line 14 are the same element, thus further rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation is interpreted as --the at least two cross rails--.
Regarding Claim 2, it is unclear whether the recitation of “at least one mounting rail” refers to any one of the “at least two mounting rails” from base claim 1 or to some other mounting rail, thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --at least one mounting rail of the at least two mounting rails--. Additionally, the recitation of “at least one support rail” appears to be a double inclusion of the same element recited in base claim 1 thus further rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the at least one support rail--.
Regarding Claim 3, the recitation of “the at least one mounting rail” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --at least on mounting rail of the at least two mounting rails--.
Regarding Claim 4, the recitations of “the mounting rail”, “the frame support rail”, and “the cross rail” each lack sufficient antecedent basis. For examination purposes the recitations are interpreted as --the at least two mounting rails--, --the at least one support rail--, and --the at least two cross rails--, respectively.
Regarding Claim 5, the recitations of “the mounting rail” and “the cross rail” each lack sufficient antecedent basis. For examination purposes the recitations are interpreted as --the at least two mounting rails-- and --the at least two cross rails--, respectively.
Regarding Claim 6, it is unclear if the recitation of “a mounting rail” corresponds to either one the “at least two mounting rails” recited in the base claim or to some other mounting rail thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --a corresponding one of the at least two mounting rails--.
Regarding Claim 7, “the recitation of “a 0 member” is unclear and the specification does not provide any description as to what a “0 member” might be thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes and as best understood the recitation is interpreted as --a first coil support member of the at least two coil support members--. Additionally, the recitations of “the first mounting rail side” (x2), “the proximate end”, “the mounting rail” (x2), and the “distal end” lack sufficient antecedent basis. For examination purposes the recitations are interpreted as --the first mounting rail side of each of the at least two mounting rails--, --the first longitudinal end of each of the at least two mounting rails--, --the respective mounting rail--, and --the second longitudinal end of each of the at least two mounting rails--, respectively. Additionally, it is unclear if the recitation of “a second coil support member” refers to either one of the at least two coil support members or to some other coil support member thus further rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --a second coil support member of the at least two coil support members--.
Regarding Claim 8, the recitation of the housing appears to be a double inclusion of the “heat exchanger housing” recited in the base claim. For examination purposes the recitation is interpreted as --the heat exchanger housing--.
Regarding Claim 9, the recitations of “a proximate end” and “a distal end” in lines 3 and 4, respectively, render indefinite the metes and bounds sough for protection of the claim because it is unclear relative to what element in the claim are the recited ends “proximate” and “distal” from. For examination purposes the recitations are interpreted as --a first longitudinal end-- and --a second longitudinal end distal from the first longitudinal end-- respectively.
Regarding Claim 11, the recitation of “at least one support rail” appears to be a double inclusion of the same element recited in the base claim thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --the at least one support rail--.
Regarding Claim 13, it is unclear if the recitation of “a mounting rail” refers to either one or each one of the at least two mounting rails from the base claim or to some other mounting rail thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the recitation is interpreted as --a mounting rail of the at least two mounting rails--.
Regarding Claim 14, the recitation of “the first mounting rail side” lacks sufficient antecedent basis. For examination purposes the recitation is interpreted as --the first mounting rail side of the at least two mounting rails--. Additionally, it is unclear whether or not the recitation of “more than two coil support members” includes the first and second coil support members from the base claim thus rendering indefinite the metes and bound sough for protection of the claim. In other words, it is unclear if each one of the first mounting rail sides require at least three coil support members, i.e. the first, the second, and a third, or if the claim requires for each first mounting rail side to have at least five coil support members, i.e. the first, the second, and an additional more than two, i.e. three. For examination purposes and as best understood claim 14 is interpreted as --The frame of claim 9, wherein the first mounting rail side of the at least two mounting rails further comprise at least one more coil support member in addition to the first coil support member and the second coil support member.-- 
Regarding Claim 15, the recitations of “the first coil support member” and “the second coil support member” lack sufficient antecedent basis. For examination purposes the recitations are interpreted as --the first coil support member of the at least two mounting rails-- and --the second coil support member of the at least two mounting rails--, respectively.
Regarding Claim 16, it is unclear if the recitation of “said first and second coil support members” refer to the coil support members of either one or both of the at least two mounting rails thus rendering indefinite the metes and bound sough for protection of the claim. For examination purposes the recitations are interpreted as --said first and second coil support members of the at least two mounting rails--. Additionally, the recitation of “are one of a hook for coupling the heat exchanger to the frame” appears to be incomplete as only one choice is presented following the “one of” thus further rendering indefinite the metes and bound sought for protection of the claim. For examination purposes the recitation is interpreted as --are each a hook for coupling the heat exchanger to the frame--. Alternatively, Applicant may choose to list the disclosed alternatives per Paragraph 0013.
Regarding Claim 17, the recitations of “said first coil support member” lack sufficient antecedent basis. For examination purposes each of the recitations is interpreted as --said first coil support member of the at least two mounting rails--. Additionally, the recitations of “a distal end” and “a proximal end” in lines 2 and 3, respectively, render indefinite the metes and bounds sough for protection of the claim because it is unclear relative to what element in the claim are the recited ends “proximate” and “distal” from. For examination purposes the recitations are interpreted as --a first longitudinal end-- and --a second longitudinal end distal from the first longitudinal end-- respectively.
Regarding Claim 18, the recitations of “said second coil support member” lack sufficient antecedent basis. For examination purposes each of the recitations is interpreted as --said second coil support member of the at least two mounting rails--. Additionally, the recitations of “a distal end” and “a proximal end” in lines 2 and 3, respectively, render indefinite the metes and bounds sough for protection of the claim because it is unclear relative to what element in the claim are the recited ends “proximate” and “distal” from. For examination purposes the recitations are interpreted as --a first longitudinal end-- and --a second longitudinal end distal from the first longitudinal end-- respectively.
Claims 2-18 are also rejected based on their respective dependency from claims 1, 9, 15 and/or 16.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims (claims 1 and 9), and specifically does not show “at least two coil support members extending from the first mounting rail side; and at least one connection member located on the second mounting rail side; and at least one support rail configured to engage the second mounting rail side of the at least two mounting rails; and at least two cross rails operably coupled to each of the at least two coil support members" as required by claim 1 and “a first coil support member extending from the first mounting rail side at the proximate end of the mounting rail; a second coil support member extending from the first mounting rail side at the distal end of the mounting rail; and a connection member located on the second mounting rail side; and at least one support rail configured to engage the second mounting rail side of the at least two mounting rails” as required by claim 9. 
The closest prior art of record is Adams et al. - (US6688712), hereinafter referred to as “Adams”. 
Although Adams discloses (Figures 1-3) a frame (15/16) for mounting a heat exchanger (13) operably coupled to at least two sides (any two sides) of a heat exchanger housing (housing defined by panels 27, 32, 33), said frame comprising: 
at least two mounting rails (two upper rails 17), each mounting rail comprising: 
a first mounting rail side (inner side), and a second mounting rail side (outer side), a first longitudinal end (forward end) and a second longitudinal end (rear end) at a distal end from the first longitudinal end (as shown in Figures 1-2); and 
at least two cross rails (two lower rails 18) operably coupled to each of the mounting rails (as shown in Figures 1-3), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitations as claim in claims 1 and 9, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin - (US 20050034471 A1) - 2/17/2005, teaches an outdoor unit for air conditioner.
Son et al. - (US 20150111488 A1) - 4/23/2015, teaches an air handler.
Wallet-laily et al. - (US 20190162476 A1) - 5/30/2019, teaches a heat exchanger arrangement.
Bultot et al. - (US 20190128614 A1) - 5/2/2019, teaches a cooling unit, installation and process.
Bultot et al. - (US 10995999 B2) - 5/4/2021, teaches a cooling unit, installation and process.
Klaba et al. - (US 20190310020 A1) - 10/10/2019, teaches a heat exchanger assembly.
Thompson a. Et al. - (US 4138969 A) - 2/13/1979, teaches a heat exchanger and economizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-1184, and 571-270-5054 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763